DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-12, 14-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The Applicant’s amended elements of independent claims 1, “a first pressure region within the die cavity formed by the first smart susceptor material and a vacuum film; a second pressure region within the die cavity formed by the vacuum film and the flexible membrane; and a third pressure region formed by the flexible membrane and a tooling surface connected to the second tooling die”, were not disclosed in prior art.  
The Applicant’s amended elements of independent claims 4, “wherein the second smart susceptor material is a component of a conformable smart susceptor blanket positioned within the die cavity, wherein the conformable smart susceptor blanket further comprises the flexible membrane”, were not disclosed in prior art.  
The Applicant’s amended elements of independent claims 10, “a first pressure region formed by the first smart susceptor surface and a vacuum film; a second pressure region formed by the vacuum film and the conformable smart susceptor blanket; and a third pressure region formed by the conformable smart susceptor blanket and the second smart susceptor surface”, were not disclosed in prior art.  
The Applicant’s amended elements of independent claims 11, “a conformable smart susceptor blanket positioned within a die cavity of the induction tool, wherein a first smart susceptor material of the first smart susceptor surface and the second smart susceptor surface has a higher Curie temperature than a second smart susceptor material in the conformable smart susceptor blanket”, were not disclosed in prior art.  
The Applicant’s amended elements of independent claims 12, “a conformable smart susceptor blanket positioned within a die cavity of the induction tool, wherein the conformable smart susceptor blanket comprises a second set of conductors configured to generate a second frequency range separate from a first frequency range of the first set of conductors”, were not disclosed in prior art.  
The Applicant’s amended elements of independent claims 14, “the second smart susceptor material is a component of a conformable smart susceptor blanket positioned within the die cavity”, were not disclosed in prior art.  

The prior art of Matsen (US8343402B1), hereinafter Matsen I, teaches an induction system configured to provide temperature and pressure control for forming and curing of a thermoset composite charge (the material worked upon does not limit an apparatus claim, see MPEP 2115), the induction system comprising: 
an induction tool comprising: a first tooling die (see Fig. 9, molding press platen 44) and a second tooling die (see Fig. 9, molding press platen 42) movable with respect to each other, the first tooling die and the second tooling die comprising a plurality of stacked metal sheets (28a points out the stacked metal sheets for each press platen), a plurality of air gaps (air gaps 29; col. 5 ll. 40-45 teaches air gaps between the stacked metal sheets) defined between adjacent stacked metal sheets; 
a first set of conductors (col. 3 l. 57- col. 4 l. 8 teaches that induction coils extend through the die); 
a first smart susceptor surface (the ends of the stacked metal sheets define a surface that may mount a smart susceptor sheet) connected to the first tooling die; and 

a second smart susceptor surface (the ends of the stacked metal sheets define a surface that may mount a smart susceptor sheet) connected to the second tooling die; and 
a conformable smart susceptor blanket (either smart susceptor sheet 20a or 21a are within the die cavity) positioned within a die cavity of the induction tool.
Matsen I also teaches a flexible membrane (a hydrostatic pressing medium 57, Fig. 9) between the second tooling die and the first smart susceptor material (see Fig. 9), 
wherein the flexible membrane is configured to receive pressure (seal 23 allows the vacuum to form, thus pushing 57 to the molded material; col. 6 ll. 2-5) to move (seal 23 allows the vacuum to form, thus pushing 57 to the molded material and moving the molded material closer to the first smart susceptor 21a) a thermoset charge within the die cavity and apply pressure (col. 6 ll. 2-5 teaches applying a vacuum) to the thermoset charge to conform the thermoset charge to the first smart susceptor surface, and
a cooling system (Fig. 4 shows cooling system 15) configured to cool portions of the first smart susceptor surface (see Fig. 4 showing cooling on the first smart susceptor) to below (Matsen is capable of this depending on the cooling duration, etc.) a first Curie temperature of the first smart susceptor surface.

The prior art of Matsen (US5808281A), hereinafter Matsen II, teaches that a susceptor material may be chosen to have a curie temperature lower than another susceptor material in a mold (see abstract); induction coil frequency and application may be chosen based upon the materials that are chosen for various curie temperatures (col. 4 ll. 49-64); and that two Curie temperatures allows for thermal control at two spaced set points (see abstract) and results in more uniform heating (col. 4 ll. 49-64).

These references, alone or in combination with other discovered prior art, do not provide a ground for rejection of the independent claims 1, 4, 10, 11, 12, or 14 listed above. 
Therefore, claims 1 {and its dependent claims 2-3 and 5-8}, 4, 10 {and its dependent claims 22-24}, 11, 12, and 14 {and its dependent claims 15-18 and 20-21} are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742